DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
Applicants' arguments, filed on 5/07/21, have been approved and entered. They have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either newly applied or reiterated. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claim 1-2, 7-20, 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordon et al.  US 20120052489 in view Kwiatkowski 20020015961 in further view of Osher et al. US 20110007981.
Gordon et al. teaches methods and compositions, and systems for determining the identity of nucleic acids in nucleotide sequences, comprising, a) incorporating one or more nucleotides into a plurality of nucleic acids in one or more reaction chambers in contact with one or more ion detectors, wherein said nucleotides comprise a 3'-OH blocking group, and b) detecting hydrogen ions released upon nucleotide incorporation by said one or more ion detectors. In one embodiment, said blocking group is a removable chemical moiety. In one embodiment, the nucleic acid to be sequenced is immobilized (e.g. on a bead, in a well, etc.) For example, one may immobilize template DNA  on a solid surface by its 5'end. Incorporation of the nucleotides typically takes place in a primer which becomes a complementary extension strand of the strand being sequenced. One may accomplish this by annealing a sequencing primer to the nucleic acid (e.g. to a consensus sequence that has been introduced into the nucleic acid to be sequence) and introducing a DNA polymerase (including non-natural polymerases which have been mutated to improve performance, including incorporation of nucleotide analogs with bulky groups). The 3'-O-protective groups which act as reversible terminators can also be cleaved off to enable addition of the next nucleotide. This invention contemplates the use of azidomethyl, methylaminoxy, disulfide, aminoxy, phosphine (TCEP).  Gordon et al. teaches using the blocked nucleotides with large scale FET arrays for measuring one or more analytes (e.g. ions and charged moieties). Wherein FET arrays include multiple "chemFETs," or chemically-sensitive field-effect transistors, that act as chemical sensors, which is viewed as the instant semiconductors of claims 10 and 11.  (See [0006]-[0008]; [0019]-[0026]; [0036-0037] and claims). For example, some embodiments are directed to a "very large scale" two-dimensional chemFET sensor array (e.g., greater than 256 k sensors). In some exemplary implementations, the array may be coupled to one or more microfluidics structures that form one or more reaction chambers, or "wells" or "microwells," over individual sensors or groups of sensors of the array, and apparatus which delivers analyte samples to the wells and removes them from the wells between measurements. Even when microwells are not employed, the sensor array may be coupled to one or more microfluidics structures for the delivery of one or more analytes to the pixels and for removal of analyte(s) between measurements.  [0021]. Which is viewed to be inclusive of instant claims 12-13. In one embodiment, the nucleic acid to be sequenced is immobilized (e.g. on a bead, in a well, etc.) For example, one may immobilize template DNA on a solid surface by its 5'end. Which is viewed to be inclusive of instant claims 14-17.
Although Gordon does not specifically teach each iteration of step (a) such as (ii) if no change in hydrogen ion concentration has occurred, iteratively performing step (a), wherein in each iteration of step (a) the dNTP analogue comprises a base which is a 
However Gordon et al. does not teach that R’ is an alkyldithiomethyl moiety.
Kwiatkowski teaches a hydrocarbyldithiomethyl-modified compound of the Formula: R1--O--CH2--S--S--R2 or a salt thereof wherein R1 is an organic molecule and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the hydrocarbyldithiomethyl-modified compound of the Formula: R1--O--CH2--S--S--R2 of Kwiatkowski for the method of Bergmann et al. The motivation is the dithiol is designed so that modified hydroxyls can be de-protected under neutral conditions using mild reducing agents. (Kwiatkowski [0030]).  And hydrocarbyldithiomethyl-modified nucleotide triphosphates protected at the 3' position are useful for any sequencing method. 3'-hydrocarbyldithiomethyl-modified nucleotide triphosphates can terminate extension of the primer sequence when used in a DNA polymerase-mediated sequencing method. Unlike most conventional dideoxy methods where incorporation of the dideoxynucleotide is permanent, however, termination using a hydrocarbyldithiomethyl-modified nucleotide is reversible. Thus, one of the benefits associated with using a hydrocarbyldithiomethyl-modified nucleotides for sequencing is that the sequencing reaction can be stopped and started by utilizing the labile nature of the protecting group That is, the hydrocarbyldithiomethyl-moiety can be removed by reducing the disulfide bond of the protecting group using any reducing agent. Reduction can be achieved under neutral conditions. (Kwiatkowski [0054]).
With regards to claims 18-20 merely reciting a plethora of conventional nucleic acid manipulation of reagents and methodologies (see US 20110007981 Background of the invention), one of ordinary skill in the art would have been motivated to modify the . 

Response to Arguments
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, applicants argue the references do not teach or suggest the instant invention because a person of ordinary skill in art (POSA) would not have been motivated to combine Gordon with Kwiatkowski because a POSA would not have thought to use Kwiatkowski's hydrocarbyldithiomethyl-modified compound for ion sensor sequencing by synthesis. That there is no basis for a POSA to reasonably expect the combination of Kwiatkowski and Gordon to be compatible. From the cited art, the POSA would not have known whether the hydrocarbyldithiomethyl-modified compound would reduce "secondary effects such as non-specific binding reactions and synthesis dephasing which are cumulative with the number of incorporation reaction cycles" (paragraph [0005] of Gordon). This is not convincing because both Kwiatkowsi SBS which allows sequencing of a single strand of DNA by synthesizing the complementary strand along it, one base pair at a time, and detecting which base was actually added at each step (Gordon background of the invention).

The Examiner acknowledges Applicant's arguments but notes that MPEP states that ”[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999)." MPEP also states wherein the “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Alter, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEZIA RILEY whose telephone number is (571)272-0786.  The examiner can normally be reached on 7:30-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.